475 F.2d 1141
Larry JONES, Petitioner-Appellant,v.STATE OF GEORGIA et al., Respondents-Appellees.
No. 72-3659 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 27, 1973.

James C. Bonner, Decatur, Ga., (Court-appointed), for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., Harold N. Hill, Jr., Courtney Wilder Stanton, David L. G. King, Jr., Asst. Attys. Gen., Atlanta, Ga., for respondents-appellees.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Court-appointed counsel for appellant, a Georgia state prisoner habeas applicant, has asserted one principal error on this appeal.  In addition, deeming it to be his duty in a habeas case, he has conscientiously catalogued other possible errors for the consideration of the court.


2
The principal assignment of error, that the state trial court erred in the charge to the jury on voluntary manslaughter (called a due process violation), is, in the context of the total charge, without merit.  The additional assignments of error are also without merit.1


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 The additional assignments of error are the following:


1
 Appellant's conviction for voluntary manslaughter on an indictment charging murder was a violation of due process


2
 Appellant was denied effective assistance of counsel at trial


3
 Appellant was arrested in violation of the Fourth Amendment


4
 Appellant's conviction was obtained by the use of an involuntary confession


5
 Appellant was denied assistance of counsel at the commitment hearing


6
 Appellant was denied the right to present witnesses in his behalf because his trial counsel did not call certain witnesses who attended trial under subpoena


7
 Appellant's conviction was obtained by the use of improperly suggestive identification procedures